EXHIBIT 10.27
































BOSTON SCIENTIFIC CORPORATION
2006 GLOBAL EMPLOYEE STOCK OWNERSHIP PLAN




Amended and Restated Effective as of July 1, 2011














































--------------------------------------------------------------------------------


BOSTON SCIENTIFIC CORPORATION
2006 GLOBAL EMPLOYEE STOCK OWNERSHIP PLAN


Amended and Restated Effective as of July 1, 2011


1.    Purpose. The purpose of the Boston Scientific Corporation 2006 Global
Employee Stock Ownership Plan is to encourage ownership of common stock by
employees of Boston Scientific Corporation and its Related Corporations and to
provide additional incentives for such employees to promote the success of the
business of the Company and its Related Corporations. The Plan is intended to be
an “employee stock purchase plan” within the meaning of Section 423(b) of the
Code.


2.    Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:


(a)    “Beneficiary” means the person designated as beneficiary in the
Optionee's Enrollment Agreement or, if no such beneficiary is named or no such
Enrollment Agreement is in effect at the Optionee’s death, his or her
beneficiary as determined under the provisions of the Company’s program of life
insurance for employees. If the Optionee is not covered under a program of life
insurance or does not elect to participate in such a program, the Optionee’s
beneficiary shall be determined in accordance with applicable laws of descent
and distribution.


(b)    “Board” means the Board of Directors of the Company.


(c)    “Code” means the Internal Revenue Code of 1986, as amended, or any
statute successor thereto, and any regulations issued from time to time
thereunder.


(d)    “Committee” means a committee of the Board appointed to administer the
Plan in accordance with Section 4, consisting of not less than two directors of
the Company who are not employees of the Company or any Related Corporation,
each appointed by the Board from time to time to serve at its pleasure for the
purpose of carrying out the responsibilities of the Committee under the Plan, or
such committee, officers or employees of the Company or a Participating Employer
designated by the Committee to administer the operation of the Plan. For any
period during which no Committee is in existence, all authority and
responsibility assigned the Committee under this Plan shall be exercised, if at
all, by the Board.


(e)    “Company” means Boston Scientific Corporation, a Delaware corporation (or
any successor corporation).


(f)    “Compensation” means the total salary or wages or other taxable
compensation (such as bonus payments, commissions, short-term disability
payments and wage or salary substitution payments) paid by a Participating
Employer to the Optionee during active employment (including approved paid
leaves of absences not exceeding ninety (90) days) as of a particular pay date,
exclusive of expense reimbursement, relocation allowances, tuition
reimbursement, adoption assistance benefits, earnings related to stock options
or other equity incentives, and post-employment payments that may be computed
from eligible compensation, such


--------------------------------------------------------------------------------


as severance benefits, salary continuation after termination of employment,
redundancy pay, or termination indemnities.


(g)    “Effective Date” means the first business day that an Eligible Employee
of a Participating Employer may participate in the Plan, as determined by the
Committee in its sole discretion.


(h)     “Eligible Employee” means an Employee who: (i) is customarily employed
by a Participating Employer for twenty (20) or more hours per week; and (ii)
will not, after becoming an Optionee, own Stock possessing five (5) or more
percent of the total combined voting power or value of all classes of stock of
the Company or any Related Corporation. For purposes of the foregoing, the rules
of Section 424(d) of the Code shall apply in determining the stock ownership of
the Employee, and Stock which the Employee may purchase under outstanding
options shall be treated as Stock owned by the Employee. An Optionee shall be
deemed to have ceased to be an Eligible Employee either upon an actual
termination of employment or upon the corporation employing the employee ceasing
to be a Participating Employer.


(i)     “Employee” means an individual treated as an employee of the Company or
a Related Corporation for purposes of Section 423 of the Code. For purposes of
the Plan, an individual shall not be deemed to have ceased to be an Employee
while such individual is on any military leave, sick leave, or other bona fide
leave of absence approved by the Company or a Related Corporation of ninety (90)
days or less. In the event an individual’s leave of absence exceeds ninety (90)
days, the individual shall be deemed to have ceased to be an Employee on the
ninety-first (91st) day of such leave unless the individual’s right to
reemployment with the Company or a Related Corporation is guaranteed either by
statute or by contract. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
participation in or other rights, if any, under the Plan as of the time of the
Company’s determination, all such determinations by the Company shall be final,
binding and conclusive, notwithstanding that the Company or any governmental
agency subsequently makes a contrary determination.


(j)    “Enrollment Agreement” means such written or electronic agreement
described in Section 8.2, in such form as may be approved by the Committee or
its designee from time to time, whereby an Eligible Employee elects to
participate in the Plan and authorizes a Participating Employer to withhold
payroll deductions from his or her Compensation.


(k)    “Enrollment Period” means the period commencing ten (10) business days
(or such other period as may be established by the Committee in its sole
discretion) prior to each Offering Period during which Eligible Employees may
elect to participate in the Plan.


(l)    “Entry Date” means the first Offering Commencement Date on or after the
date on which an individual becomes an Eligible Employee.


(m)    “Fair Market Value” means, with respect to the Stock on a given date, the
closing price as quoted on the New York Stock Exchange on such date (or if there
shall be no trading


--------------------------------------------------------------------------------


on such date, then on the immediately preceding date on which sales were made on
the NYSE, or such other appropriate date as shall be determined by the
Committee).


(n)    “Investment Date” means the last business day of each Offering Period, or
such other date designated by the Committee.


(o)    “Offering Commencement Date” means the first business day of each
Offering Period.


(p)    “Offering Period” means the consecutive six (6) month period beginning
each January 1st and July 1st of each calendar year.


(q)    “Offering Termination Date” means the last business day of each Offering
Period.


(r)    “Option” means an option to purchase shares of Stock granted under the
Plan.


(s)    “Optionee” means an Eligible Employee who has elected to participate in
the Plan and to whom an Option is granted.


(t)    “Option Shares” means shares of Stock subject to an Option.


(u)    “Participating Employer” means the Company or any Related Corporation
designated by the Committee to participate in the Plan as of an Offering
Commencement Date.
(v)    “Plan” means this Boston Scientific Corporation 2006 Global Employee
Stock Ownership Plan as set forth herein and as it may be amended or restated
from time to time.


(w)    “Related Corporation” means the Company and every corporation which is:
(i) a direct or indirect eighty percent (80%) or more-owned subsidiary of the
Company; or (ii) a direct or indirect fifty percent (50%) or more-owned
subsidiary of the Company designated by the Committee.


(x)    “Stock” means the common stock, $.01 par value per share, of the Company.


3.    Effective Date of the Plan. The Plan’s original effective date was July 1,
2006 following the Board’s adoption of the Plan on February 28, 2006 and
approval by the Company’s shareholders on May 9, 2006. The Plan is hereby
amended and restated effective as of July 1, 2011; provided, however, such
amendment and restatement shall be void if the Company’s shareholders do not
approve the amended and restated Plan within twelve (12) months before or after
the date on which the Board adopts the amended and restated Plan.


4.    Administration. The Plan shall be administered by the Committee, which
shall have the authority and discretion to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to the Plan, to resolve all
disputes arising under the Plan, to determine which Related Corporations shall
become Participating Employers and as of what dates, to determine the terms of
Options granted under the Plan, and to make all other determinations necessary
or advisable


--------------------------------------------------------------------------------


for the administration of the Plan. Any determination of the Committee shall be
final and binding upon all persons having or claiming any interest under the
Plan or under any Option granted pursuant to the Plan. Except as may be
otherwise prohibited under applicable law, the Committee shall have the express
authority to delegate its responsibilities under the Plan to other parties,
including any officer(s) and/or employee(s) of the Company or a Participating
Employer. Notwithstanding any other provision of the Plan to the contrary, the
Committee may use telephonic media, electronic media, or other technology,
including the Company’s website and the internet, in administering the Plan to
the extent not prohibited by applicable law.


5.    Amendment and Termination. The Board may terminate or amend the Plan at
any time and from time to time; provided, however, that the Board may not,
without approval of the shareholders of the Company in a manner satisfying the
requirements of Section 423 of the Code, increase the maximum number of shares
of Stock available for purchase under the Plan. No termination of or amendment
of the Plan may adversely affect the rights of an Optionee in the reasonable
discretion of the Committee with respect to any Option held by the Optionee as
of the date of such termination or amendment without the Optionee’s consent.


6.    Shares of Stock Subject to the Plan. No more than an aggregate of 35
million shares of Stock may be issued or delivered pursuant to the exercise of
Options granted under the Plan. Shares to be delivered upon the exercise of
Options may be either shares of Stock which are authorized but unissued or
shares of Stock held by the Company in its treasury or shares of Stock purchased
on the open market by the Company for issuance under this Plan. If an Option
expires or terminates for any reason without having been exercised in full, the
unpurchased shares subject to the Option shall become available for other
Options granted under the Plan. The Company shall, at all times during which
Options are outstanding, reserve and keep available shares of Stock sufficient
to satisfy such Options, and shall pay all fees and expenses incurred by the
Company in connection therewith. In the event of any capital change in the
outstanding Stock as contemplated by Section 8.9, the number and kind of shares
of Stock reserved and kept available by the Company shall be appropriately
adjusted.


7.    Participation. Each Eligible Employee may elect to participate in the Plan
as of the Entry Date by completing an Enrollment Agreement electing to
participate in the Plan as described in Section 8.2.


8.    Terms and Conditions of Options.


8.1    General. All Options granted to Eligible Employees shall comply with the
terms and conditions set forth in this Section 8. Subject to Sections 8.2(d) and
8.8, each such Option shall entitle the Optionee to purchase that number of
whole shares calculated in accordance with this Section 8 or such lesser number
or value of shares established by the Committee as an additional limitation on
the maximum number of Option Shares available under an Option.


8.2    Enrollment Agreement/Payroll Deductions.


(a)    During each Enrollment Period, an Eligible Employee may elect to
participate in the Plan and purchase shares of Stock by completing and
submitting an Enrollment


--------------------------------------------------------------------------------


Agreement, in accordance with such procedures as may be established from time to
time by the Committee in its sole discretion. The Enrollment Agreement shall
indicate the percentage of the Eligible Employee’s Compensation (from 1% through
10%, in multiples of 1%) that the Eligible Employee elects to be withheld on pay
dates occurring during the Offering Period.


(b)    After the commencement of the Offering Period, an Optionee shall not be
permitted to change the percentage of Compensation elected to be withheld during
that Offering Period. However, an Optionee may elect to discontinue his or her
payroll deductions at any time during an Offering Period and withdraw them by
submitting a request, in accordance with such procedures as may be established
from time to time by the Committee, no later than ten (10) business days prior
(or such other period as may be established by the Committee) to the last day of
the Offering Period. The change will be effective as of the first pay date
occurring as soon as practicable after the Eligible Employee’s request has been
received. As soon as practicable following receipt of the Eligible Employee’s
request, the Eligible Employee shall receive a distribution of the accumulated
payroll deductions, without interest.


(c)    Any Enrollment Agreement in effect for an Offering Period shall remain in
effect as to any subsequent Offering Period unless revoked by the submission of
a request to discontinue payroll deductions for that Offering Period or modified
by submission of a new Enrollment Agreement during an Enrollment Period for any
Offering Period (or such other period as may be established by the Committee),
or until the Optionee ceases to be an Eligible Employee for any reason.


(d)    Notwithstanding the provisions of this Section 8, an Eligible Employee
may not be granted an Option if the Eligible Employee’s rights to purchase Stock
under all employee stock purchase plans (as defined in Section 423(b) of the
Code) of the Company and its Related Corporations accrue at a rate which exceeds
$25,000 of the Fair Market Value of the Stock (determined at the time such
option is granted) for each calendar year in which such option is outstanding at
any time. The accrual of rights to purchase Stock shall be determined in
accordance with Section 423(b)(8) of the Code. In addition, an Eligible Employee
may not purchase Stock pursuant to an Option granted under the Plan in excess of
ten thousand (10,000) shares per Offering Period.


(e)    An Optionee may purchase Stock under the Plan only by payroll deduction
or by such other method(s) of contribution as may be permitted by the Committee
in its sole discretion. An Optionee may not make payroll deductions under the
Plan for any period or periods after he or she ceases to be an Eligible
Employee, even if he or she is then being paid salary continuation, severance
benefits or other similar forms of compensation.


8.3    Purchase Price. The purchase price of Option Shares shall be the lesser
of: (a) ninety percent (90%) of the Fair Market Value of the Stock on the
Offering Commencement Date; or (b) ninety percent (90%) of the Fair Market Value
of the Stock on the Investment Date.


8.4    Exercise of Options.


(a)    For each Optionee who remains an Eligible Employee on an Investment Date,


--------------------------------------------------------------------------------


all of the Optionee’s payroll deductions accumulated during the Offering Period
will be applied to purchase the number of whole shares of Stock purchasable by
his or her accumulated payroll deductions during the Offering Period, or, if
less, the maximum number of shares subject to the Option as provided in Section
8.1, provided that if the total number of shares which all Optionees elect to
purchase, together with any shares already purchased under the Plan, exceeds the
total number of shares which may be purchased under the Plan pursuant to Section
6, the number of shares which each Optionee is permitted to purchase shall be
decreased pro rata based on the Optionee’s accumulated payroll deductions in
relation to all accumulated payroll deductions currently being withheld under
the Plan.
(b)    Following the purchase of Stock on each Investment Date, any remaining
payroll deductions for each Optionee shall be refunded to the Optionee, without
interest, as soon as administratively practicable.


(c)    If an Optionee ceases to be an Eligible Employee prior to the Investment
Date, the Optionee’s payroll deductions shall be refunded to the Optionee,
without interest, as soon as administratively practicable, and no shares of
Stock shall be purchased on behalf of the Optionee.


8.5    Delivery of Stock.


(a)    As soon as administratively practicable after the Investment Date, the
Company shall deliver shares of Stock acquired by the Optionee to a broker
designated by the Committee, in its sole discretion, that shall hold the shares
in street name for the benefit of the Optionee.


(b)    The Committee shall record each Optionee’s Stock acquired under the Plan
in accordance with established electronic book entry procedures. Notwithstanding
the foregoing, the Optionee shall always have the right to request issuance of a
Stock certificate to evidence all or any number of whole shares of Stock he or
she has purchased under the Plan. The Optionee shall pay all costs associated
with issuing the Stock certificate or certificates described in this Section
8.5. Shares of certificated Stock to be delivered to an Optionee under the Plan
shall be registered in the Optionee’s name only, or if the Optionee so requests
in writing, not later than the last day of the Offering Period, in the name of
the Optionee and another person of legal age as joint tenants with rights of
survivorship. If any law or applicable regulation of the Securities Exchange
Commission or other body having jurisdiction shall require that the Company or
the Optionee take any action in connection with the shares being purchased under
the Option, delivery of the certificate or certificates for such shares shall be
postponed until the necessary action shall have been completed, which action
shall be taken by the Company at its own expense, without unreasonable delay.


8.6    Restrictions on Transfer.


(a)    Options may not be assigned, transferred, pledged or otherwise disposed
of. An Option may not be exercised by anyone other than the Optionee during the
lifetime of the Optionee.


(b)    Except as otherwise determined by the Committee and subject to the


--------------------------------------------------------------------------------


Company’s Stock Trading Policy, Stock acquired by exercise of an Option
hereunder may not be assigned, transferred, pledged or otherwise disposed of,
except by will or under the laws of descent and distribution, until the date
which is three (3) months after the last day of the Offering Period as of which
such shares were acquired (or the date of the death of the Optionee, if
earlier), but thereafter may be sold or otherwise transferred without
restriction.


(c)    Except as otherwise determined by the Committee, Stock acquired by
exercise of an Option hereunder and deposited with a broker designated by the
Committee for the benefit of the Optionee pursuant to Section 8.5(a) may not be
transferred to any other brokerage account for a period of two (2) years
following the first day of the Offering Period to which the Option Shares
relate. After such restriction period ends, the Optionee may freely transfer the
Option Shares to any other brokerage account, without restriction, at the
Optionee’s personal expense.


8.7    Expiration. Each Option shall expire at the close of business on the
Investment Date or on such earlier date as may result from the operation of
Section 8.


8.8    Termination of Employment. If an Optionee ceases to be an Eligible
Employee prior to an Investment Date for any reason, his or her Option shall
immediately expire, and the Optionee’s accumulated payroll deductions shall be
returned, without interest, as soon as administratively practicable, to the
Optionee or his or her Beneficiary, as the case may be, by the Participating
Employer, and no shares of Stock shall be purchased on behalf of such Optionee.
For the avoidance of doubt, if an Optionee’s last day of employment with a
Participating Employer is on an Investment Date, the Optionee’s payroll
deductions accumulated during the Offering Period will be applied to purchase
Stock on the Investment Date pursuant to Section 8.4.


8.9    Capital Changes Affecting the Stock. In the event that, during an
Offering Period, a stock dividend is paid or becomes payable in respect of the
Stock or there occurs a split-up or contraction in the number of shares of
Stock, the number of shares for which the Option may thereafter be exercised and
the price to be paid for each such share shall be proportionately adjusted. In
the event that, after the commencement of the Offering Period, there occurs a
reclassification or change of outstanding shares of Stock or a consolidation or
merger of the Company with or into another corporation or a sale or conveyance,
substantially as a whole, of the property of the Company, the Optionee shall be
entitled on the last day of the Offering Period to receive shares of stock or
other securities equivalent in kind and value to the shares of Stock he or she
would have held if he or she had exercised the Option in full immediately prior
to such reclassification, change, consolidation, merger, sale or conveyance and
had continued to hold such shares (together with all other shares and securities
thereafter issued in respect thereof) until the last day of the Offering Period.
In the event that there is to occur a recapitalization involving an increase in
the par value of the Stock which would result in a par value exceeding the
exercise price under an outstanding Option, the Company shall notify the
Optionee of such proposed recapitalization immediately upon its being
recommended by the Board or the Company’s shareholders, after which the Optionee
shall have the right to exercise his or her Option prior to such
recapitalization; if the Optionee fails to exercise the Option prior to
recapitalization, the exercise price under the Option shall be appropriately
adjusted. In the event that, after the commencement of the Offering Period,
there occurs a dissolution or liquidation of the Company, except pursuant to a
transaction to which Section


--------------------------------------------------------------------------------


424(a) of the Code applies, each Option shall terminate, but the Optionee shall
have the right to exercise his or her Option prior to such dissolution or
liquidation.


8.10    Return of Accumulated Payroll Deductions. In the event that the Optionee
or his or her Beneficiary is entitled to the return of accumulated payroll
deductions, whether by reason of an election to discontinue and withdraw payroll
deductions, termination of employment, retirement, death, or, in the event that
accumulated payroll deductions exceed the price of shares purchased or the
limitations specified in Section 8.2(d), such amount shall be returned by the
Participating Employer to the Optionee or the Beneficiary, as the case may be,
as soon as practicable. Accumulated payroll deductions held by the Participating
Employer shall not bear interest nor shall the Participating Employer be
obligated to segregate the same from any of its other assets.


9.    No Enlargement of Employment Rights. Neither the establishment ornor
continuation of the Plan, nor the grant of any Option hereunder, shall be deemed
to give any employee the right to be retained in the employ of the Participating
Employer, or any successor to either, or to interfere with the right of the
Participating Employer or successor to discharge the employee at any time.


10.    Tax Withholding. If, at any time, a Participating Employer is required,
under applicable laws and regulations, to withhold, or to make any deduction of,
any taxes or take any other action in connection any exercise of an Option or
transfer of shares of Stock, the Participating Employer shall have the right to
deduct from all amounts paid in cash (including, but not limited to, base
salary/wages and bonus/incentive compensation) any taxes required by law to be
withheld therefrom, and in the case of shares of Stock, the Optionee or his or
her estate or Beneficiary shall be required to pay the Participating Employer
the amount of taxes required to be withheld, or, in lieu thereof, the
Participating Employer shall have the right to retain, or sell without notice, a
sufficient number of shares of Stock to cover the amount required to be
withheld, or to make other arrangements with respect to withholding as it shall
deem appropriate.


11.    Participating Employer with Non-U.S. Residents. With respect to any
Participating Employer which employs Eligible Employees who reside outside of
the United States, and notwithstanding anything herein to the contrary, the
Committee, or for the avoidance of doubt its designee, may in its sole
discretion amend the terms of the Plan, or an Option granted under the Plan, in
order to reflect the impact of local law and may, where appropriate, establish
one or more sub-plans to reflect such amended provisions applicable to such
Eligible Employees.


12.    Governing Law. The Plan and all Options and actions taken thereunder
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.
